        Case 1:19-mc-00145-TSC Document 116 Filed 06/29/20 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


   In the Matter of the Federal Bureau of Prisons’
   Execution Protocol Cases,

   LEAD CASE: Roane et al. v. Barr

   THIS DOCUMENT RELATES TO:                                    Case No. 19-mc-0145 (TSC)

   Lee & Honken v. Barr, No. 19-cv-2559

   Purkey v. Barr, No. 19-cv-3214

   Nelson v. Barr, et al., 20-cv-557


                      PLAINTIFFS’ REPLY IN FURTHER SUPPORT
                       OF MOTION FOR EXPEDITED DISCOVERY

       Plaintiffs Dustin Lee Honken, Daniel Lewis Lee, Keith Dwayne Nelson, and Wesley Ira

Purkey (collectively “Plaintiffs”) respectfully submit this reply in further support of their motion

for expedited discovery (the “Motion”) relating to a rule (the “Proposed Rule”) submitted by the

DOJ.    See Ex. A hereto (Office of Information and Regulatory Affairs (“OIRA”), OIRA

Conclusion of EO 12866 Regulatory Review (May 29, 2020)).

                                          Introduction

       Defendants’ opposition inaccurately asserts that the rule in question “is not a proposed

rule.” Opp’n 3. To the contrary, the OIRA website refers to it as the “Proposed Rule” and notes

that the rule’s subject is the “Manner of Federal Executions,” the precise issue before the Court.

Ex. A. The website also states that OIRA’s review concluded on June 18, 2020—the day before

Plaintiffs filed the Motion. Id. The next step is for the agency to publish the Proposed Rule in

the Federal Register or announce that it has decided not to publish. Either way, the information

sought in the Motion will become public at that time. See infra, 2-3. Thus, it is not a question of



                                                 1
        Case 1:19-mc-00145-TSC Document 116 Filed 06/29/20 Page 2 of 12




whether Plaintiffs will have access to the information, but when. Under the circumstances, it

makes sense for the Court to order the disclosure of the information now rather than run the risk

that Defendants withhold it until after the Court decides Plaintiffs’ pending Motion for a

Preliminary Injunction (the “PI Motion”).

       Moreover, contrary to Defendants’ assertions, discovery is available here because the

information sought relates to Plaintiffs’ Eighth Amendment claim, not just the APA claims. In

addition, the deliberative process privilege is inapplicable and each factor in the reasonableness

test for expedited discovery weighs heavily in favor of Plaintiffs. See infra, 7-9.

       Accordingly, Plaintiffs respectfully request that the Court grant the Motion.

                                        BACKGROUND

I.     OVERVIEW OF OIRA

       OIRA is part of the Office of Management and Budget and, among other things, “is the

United States Government’s central authority for the review of Executive Branch regulations.”

The White House, Office of Management and Budget: Information and Regulatory Affairs,

https://bit.ly/2YIfuhF (last visited June 29, 2020). Executive Order 12,866 (“EO 12,866”),

which established the central requirements for OIRA, requires that agencies submit rules to

OIRA for review. See Ex. B at § 6(a)(3)(B), (C) (Exec. Order No. 12,866, 3 C.F.R. § 6(a)(3)(B)-

(C) (1983)).   As relevant here, “[a]fter an agency formally submits a rule, OIRA … may

(1) conclude review, after which” the agency “publishe[s it] in the Federal Register, either with

or without change” or announces its decision not to publish the rule; (2) “return the rule to the

agency for reconsideration”; or (3) “encourage the agency to withdraw the rule in light of

interagency concerns.” Cass R. Sunstein, The Office of Information and Regulatory Affairs:

Myths and Realities, 126 Harv. L. Rev. 1838, 1846-47 (2013) (emphasis added); see also Ex. B

at § 6(b)(2)-(3); Ctr. for Effective Gov’t, The Players in Rulemaking, https://bit.ly/2NHAbUC


                                                 2
        Case 1:19-mc-00145-TSC Document 116 Filed 06/29/20 Page 3 of 12




(last visited June 29, 2020) (“Upon completion of OIRA review, the proposed rule is published

in the Federal Register in the form of a Notice of Proposed Rulemaking.”).

       After the rule has been published “or after the agency has announced its decision not to

publish or issue” it, OIRA “shall make available to the public all documents exchanged between

OIRA and the agency during the review by OIRA under this section.” Ex. B at § 6(b)(4)(D)

(emphasis added). If the rule is published, the agency is likewise obligated to disclose the text of

the draft rule, any differences between the draft rule submitted to OIRA and the published rule,

and OIRA’s assessment of the draft rule. See id. at § 6(a)(3)(E).

II.    OIRA’S ACTION REGARDING THE PROPOSED RULE

       DOJ submitted the Proposed Rule for OIRA review on May 29, 2020, and OIRA

concluded its review on June 18, 2020. Ex. A. The next step, therefore, is for DOJ to publish

the Proposed Rule in the Federal Register or announce its decision not to do so. See supra, 2-3.

The time for publication can range from several weeks to several months. Thus, although the

information sought by Plaintiffs in the Motion will be made public within a short time, there is

no guarantee that it will be disclosed prior to the decision on the PI Motion.

                                          ARGUMENT

I.     THE EXISTENCE OF APA CLAIMS IN THIS CASE DOES NOT PRECLUDE
       DISCOVERY

       A.      The Discovery Also Relates to Plaintiffs’ Eighth Amendment Claim

       Defendants contend that the information sought by Plaintiffs is only relevant to “one of

the APA claims” in the PI Motion. Opp’n 3. That is not correct.

       In asserting that the 2019 Protocol is the result of “arbitrary and capricious” agency

action in violation of the APA, Plaintiffs allege that Defendants failed to consider three

important issues in developing the federal death-penalty procedures: the risk that pentobarbital



                                                 3
        Case 1:19-mc-00145-TSC Document 116 Filed 06/29/20 Page 4 of 12




will cause flash pulmonary edema; the risks associated with IV insertion; and the risks of

obtaining pentobarbital from a compounding pharmacy. See Dkt. #102 at 6-20 (Memo. of P. &

A.). Plaintiffs’ Eighth Amendment claim arises out of the same Protocol deficiencies; it, too,

asserts that Defendants failed to adopt readily available safeguards to prevent flash pulmonary

edema, did not account for the risks associated with using compounded drugs, and did not create

proper IV procedures. Id. at 21-23. Thus, the discovery requested in the Motion relates to the

same execution procedures, and those same procedures are at the heart of both Plaintiffs’ Eighth

Amendment and APA claims.

       The mere fact that Plaintiffs brought an APA claim in addition to their Eighth

Amendment claim cannot preclude discovery. Indeed, this Court permitted discovery to proceed

in the related case of Roane v. Gonzales, 1:05-cv-2337-TSC (D.D.C) (the “Roane Action”), even

though the plaintiffs in that action alleged both Eighth Amendment and APA claims arising of

the defendants’ then-existing execution procedures. See Roane Action at Dkt. #8; see also

Roane Action at Dkt. # 16 (permitting plaintiffs to obtain written discovery and take

depositions). It should do the same here.

       B.      Plaintiffs Are Entitled to Discovery Relating to the APA Claims

       Even if the Court were to hold that the Motion is limited to the APA Claims, discovery is

warranted because of Defendants’ bad-faith actions and the incompleteness of the Administrative

Record (“AR”). As Plaintiffs pointed out in the Joint Status Report filed on February 10, 2020,

“critical documents” revealed through pre-amendment discovery were not included in the AR or

its two supplements (as of that date).                See Dkt. #76 at 3.         Those “intentional

omissions … constitute a ‘strong showing of bad faith or improper behavior,’ and have resulted

in an administrative record ‘so bare that it prevents effective judicial review’ sufficient to justify




                                                  4
       Case 1:19-mc-00145-TSC Document 116 Filed 06/29/20 Page 5 of 12




additional discovery as to Plaintiffs’ APA claims.” Id. at 3-4 (quoting Theodore Roosevelt

Conservation P’ship v. Salazar, 616 F.3d 497, 514 (D.C. Cir. 2010)).

       The situation has only gotten worse since the filing of the Joint Status Report. On March

6, 2020, following the Rule 30(b)(6) deposition of the Office of the Attorney General (“OAG”),

counsel for Defendants improperly attempted to revise the OAG deponent’s testimony by relying

on drug-testing documents that were not part of the AR and had not been disclosed prior to the

OAG deposition in late January 2020. The testing documents, dated November and December

2019, were created after the 2019 Protocol was announced in July 2019.            At Plaintiffs’

insistence, Defendants finally produced the testing documents in May 2020. On June 8, 2020,

one week after Plaintiffs filed the Amended Complaint, Defendants filed yet a third supplement

to the AR. See Dkt. #97. The third supplement included the November and December 2019

testing documents and yet another post-July 2019 document: a memorandum issued by the BOP

Regional Director on March 10, 2020 providing “General Guidelines for Compounding and

Testing Pentobarbital Sodium for Use in Executions.” See id. at 2 (citing AR 1084-85).

       Defendants’ belated production of documents to supplement the AR demonstrates their

bad faith and the AR’s incompleteness. There is no excuse for Defendants’ failure to produce

the November and December 2019 documents or failure to add them to the AR until several

months after their creation, and even then, only after Defendants were forced to rely on them to

revise the OAG deponent’s inaccurate testimony.         Moreover, although the March 2020

guidelines are relevant to claims in the original Complaint, Defendants did not supplement the

AR or produce the documents to Plaintiffs until after Plaintiffs completed the Court-ordered

depositions and filed their Amended Complaint. Thus, there is good reason to believe the AR

does not accurately reflect the information considered in connection with the 2019 Protocol.




                                               5
          Case 1:19-mc-00145-TSC Document 116 Filed 06/29/20 Page 6 of 12




Based on its track record here, it seems clear that Defendants have been serially providing

cherry-picked documents designed to support Defendants’ litigation positions.         This action

should not be about “hide and seek.” Plaintiffs are entitled to a full and fair opportunity to

litigate the profound deficiencies in the 2019 Protocol based on a full and complete record.

          Indeed, by repeatedly supplementing the AR with documents that are relevant to, but

post-date, the July 2019 Protocol, the Defendants have disproved their assertion that the

Proposed Rule is not relevant merely because it “post-dates the July 2019 Protocol.” Opp’n at 4.

In any event, the relevance of the Proposed Rule is clear: It involves the “Manner of Federal

Executions”—meaning the procedures Defendants will use to execute Plaintiffs—and those

procedures have been placed squarely at issue by the Plaintiffs’ Amended Complaint and the

pending PI Motion.

    II.   THE DELIBERATIVE            PROCESS       PRIVILEGE       DOES      NOT     PROHIBIT
          DISCOVERY

          Defendants’ assertion of the deliberative process privilege cannot be squared with the

disclosure requirements in EO 12866.        As discussed above, now that OIRA review has

concluded, under EO 12866, OIRA and possibly also the DOJ will be required to produce

documents relating to the review process. See supra, 2-3. These disclosure requirements cover

most, if not all, of the information requested in the proposed interrogatories, undermining any

claim that they are exempt from disclosure as part of Defendants’ “deliberative process.”1

          Defendants’ primary argument in opposition is that the Proposed Rule does not yet

“exist.” Opp’n at 5. That argument conflates a “notice of proposed rulemaking” (“NPR”) for
1
  To the extent this Court concludes that the mandatory disclosures in EO 12866 differ from the
information requested in Plaintiffs’ first set of proposed interrogatories, the Court should, at
minimum, order the Government to provide the information that is covered by EO 12866. Also,
if the Court finds that the deliberative process privilege may apply to any of the requested
information, Plaintiffs respectfully request that the Court review the information in camera to
determine whether it should be disclosed to Plaintiffs.


                                                6
        Case 1:19-mc-00145-TSC Document 116 Filed 06/29/20 Page 7 of 12




APA purposes with a “Proposed Rule” for OIRA purposes, meaning a rule that has been

submitted to OIRA for review. As the OIRA website demonstrates, such a proposed rule exists

here and it (along with other information) will be produced in the near future pursuant to EO

12866, whether or not Defendants elect to issue a NPR. Plaintiffs are simply asking the Court to

expedite that inevitable disclosure so the Court has all relevant information before ruling on the

PI Motion.

        Defendants’ public policy arguments fail for the same reason. Because the information

sought will be disclosed to the public under EO 12866, the Executive Branch has already

determined that granting Plaintiffs’ motion will not jeopardize the “OIRA process.” Opp’n at 6.

III.    EXPEDITED DISCOVERY IS WARRANTED

        Because Plaintiffs’ requests meet the five-factor “reasonableness test,” expedited

discovery is warranted. See, e.g., Guttenberg v. Emery, 26 F. Supp. 3d 88, 97 (D.D.C. 2014)

(internal quotation marks omitted) (stating test).

        First, Defendants claim that the pendency of the PI Motion “does not weigh heavily” in

this analysis. Opp’n at 6. The first factor in the reasonableness standard does not call for an

assessment of “weight.” It asks only “whether a motion for preliminary injunction is pending.”

Id. (quoting Garnett v. Zeilinger, Case No. 17-cv-1757 (CRC), 2017 WL 8944640, at *1 (D.D.C.

Dec. 15, 2017)). That, of course, is the case. In any event, the first factor is critical here.

Defendants possess, but have failed to disclose, information that is highly relevant to the PI

Motion—information regarding the “Manner of Federal Execution”—and expedition of

discovery is necessary to prevent Defendants from withholding the information until it is too late

for the Court to consider it, or for the Plaintiffs to rely on it.

        Second, Plaintiffs’ discovery focuses on specific information relating to the Proposed

Rule, and the interrogatories call for the exact same type of information that will be produced in


                                                     7
        Case 1:19-mc-00145-TSC Document 116 Filed 06/29/20 Page 8 of 12




the near future under EO 12866. That said, if the Court believes that any of the interrogatories

are overbroad or not necessary for purposes of the PI Motion, it can modify its discovery order

accordingly. At a minimum, Plaintiffs are entitled to the text of the Proposed Rule and the other

information that OIRA and DOJ will shortly be obligated to disclose pursuant to the

requirements of EO 12866.

       Third, discovery would assist the Court in determining the likelihood of success of

Plaintiffs’ claims. Defendants once again seek to limit the relevance inquiry to the APA claims,

Opp’n at 7, but, as explained, the discovery applies equally to Plaintiffs’ Eighth Amendment

claims. If, as Plaintiffs suspect, the Proposed Rule deals with a perceived deficiency in the

manner of federal executions under the 2019 Protocol, such information could: (1) support

Plaintiffs’ allegation that the 2019 Protocol does not pass constitutional muster; and/or

(2) demonstrate that the 2019 Protocol was the result of “arbitrary and capricious” agency action

because Defendants failed to consider an important aspect of the issue (and belatedly attempted

to address it in the Proposed Rule). But, fundamentally, Plaintiffs should not have to make

guesses about the scope and specifics of the Proposed Rule.          That information should be

provided now, so Plaintiffs and the Court can understand precisely what prompted Defendants to

issue the Proposed Rule in the first place.

       Rule 407 of the Federal Rules of Evidence (“FRE”) does not suggest otherwise, as

Defendants argue. Opp’n at 8. FRE 407 relates to admissibility, not discoverability. Asking this

Court to rule on admissibility before the information in question has even been produced puts the

cart before the horse. Moreover, FRE 407 permits admission of evidence of subsequent remedial

measures for purposes other than establishing culpability, such as to demonstrate the “feasibility”

of the remedial measures. The discovery sought here could demonstrate that there are feasible




                                                8
           Case 1:19-mc-00145-TSC Document 116 Filed 06/29/20 Page 9 of 12




alternatives to deal with the issues identified in the 2019 Protocol—a key component of

Plaintiffs’ Eighth Amendment claim, see Dkt. #102 at 24-27 (Memo. of P. & A.)—or it may be

admissible for other purposes. FRE 407, therefore, does not stand in the way of the requested

discovery.

        Fourth, Defendants concede that “the request for the text of the Proposed Rule is not

burdensome.” Opp’n at 9. Although Defendants claim that other discovery requests would

impose “a significant burden,” they make no effort to back up that assertion. Id. That flimsy

posturing does not justify the Defendant’s withholding of clearly relevant information. The only

specific objection advanced by Defendants is to the identification of the name of the government

employees who worked on the Proposed Rule, contending that it would have a chilling effect on

the development of future policies. Id. But, even accepting that premise, any such effect could

be easily eliminated by using an appropriate protective order (to which Plaintiffs would not

object).

        Fifth, the expedited discovery would be a few months in advance of typical discovery,

but there is urgency here because Defendants have set execution dates beginning on July 13,

2020, and the PI Motion is currently pending before the Court. Defendants’ only counter-

argument focuses on the “typical discovery process in APA litigation,” id. at 10, but, as shown

above, the discovery sought in the Motion does not relate solely to Plaintiffs’ APA claims. At

bottom, Defendants are trying to hide what appears to be clearly relevant, indeed material,

information, in the hopes that they can rush to execute Plaintiffs before this information sees the

light of day.




                                                9
       Case 1:19-mc-00145-TSC Document 116 Filed 06/29/20 Page 10 of 12




                                          Conclusion

       For the foregoing reasons, Plaintiffs respectfully request that the Court grant the Motion

and order Defendants to provide responses within the time period set forth in the discovery

requests.


Dated: June 29, 2020                               /s/ Pieter Van Tol
                                                   Pieter Van Tol (admitted pro hac vice)
                                                   Hogan Lovells US LLP
                                                   390 Madison Avenue
                                                   New York, NY 10017
                                                   (212) 918-3000
                                                   (212) 918-3100 (fax)
                                                   pieter.vantol@hoganlovells.com

                                                   and

                                                   David S. Victorson (Bar No. 1027025)
                                                   Kathryn Marshall Ali (Bar No. 994633)
                                                   Danielle Stempel* (admitted pro hac vice)
                                                   Hogan Lovells US LLP
                                                   555 13th Street NW
                                                   Washington, DC 20004
                                                   (202) 637-5600
                                                   (202) 637-5910 (fax)
                                                   david.victorson@hoganlovells.com
                                                   kathryn.ali@hoganlovells.com
                                                   danielle.stempel@hoganlovells.com
                                                   *
                                                    Admitted only in Maryland; practice
                                                   supervised by principals admitted in D.C.

                                                   Counsel for Plaintiff Daniel Lewis Lee

                                                   /s/ Alan E. Schoenfeld
                                                   Alan E. Schoenfeld (admitted pro hac vice)
                                                   Wilmer Cutler Pickering Hale and Dorr LLP
                                                   7 World Trade Center
                                                   250 Greenwich Street
                                                   New York, New York 10007
                                                   (212) 230-8800
                                                   Alan.Schoenfeld@WilmerHale.com

                                                   Andres Salinas (DC Bar No. 156118)


                                              10
Case 1:19-mc-00145-TSC Document 116 Filed 06/29/20 Page 11 of 12




                                    Wilmer Cutler Pickering Hale and Dorr LLP
                                    1875 Pennsylvania Avenue NW
                                    Washington, DC 20006
                                    (202) 663-6289
                                    Andres.Salinas@WilmerHale.com

                                    Counsel for Plaintiff Wesley Purkey

                                    /s/ Jon Jeffress
                                    Jon Jeffress
                                    KaiserDillon PLLC
                                    1099 14th Street NW
                                    8th Floor West
                                    Washington, DC 20005
                                    (202) 640-2850
                                    jjeffress@kaiserdillon.com

                                    Timothy Kane, Assistant Federal Defender
                                    Shawn Nolan, Chief, Capital Habeas Unit
                                    Federal Community Defender Office,
                                      E.D. Pa.
                                    601 Walnut Street, Suite 545 West
                                    Philadelphia, PA 19106
                                    (215) 928-0520
                                    timothy_kane@fd.org
                                    shawn_nolan@fd.org

                                    Counsel for Plaintiff-Intervenor Dustin Lee
                                    Honken

                                    /s/ Kathryn L. Clune
                                    Kathryn L. Clune
                                    Crowell & Moring LLP
                                    1001 Pennsylvania Avenue NW
                                    Washington D.C. 20004-2595
                                    (202) 624-2705
                                    kclune@crowell.com

                                    Harry P. Cohen (pro hac vice pending)
                                    Michael K. Robles (pro hac vice pending)
                                    James K. Stronski (pro hac vice pending)
                                    Crowell & Moring LLP
                                    590 Madison Avenue
                                    New York, NY 10022
                                    (212) 223-4000
                                    (212) 223-4134 (fax)



                               11
Case 1:19-mc-00145-TSC Document 116 Filed 06/29/20 Page 12 of 12




                                    hcohen@crowell.com
                                    mrobles@crowell.com
                                    jstronski@crowell.com

                                    Jon M. Sands
                                    Dale A. Baich
                                    Jennifer M. Moreno
                                    Federal Public Defender
                                    District of Arizona
                                    850 West Adams Street, Suite 201
                                    Phoenix, Arizona 85007
                                    (602) 382-2816
                                    (602) 889-3960 (fax)
                                    jon_sands@fd.org
                                    dale_baich@fd.org
                                    jennifer_moreno@fd.org

                                    Counsel for Plaintiff Keith Nelson




                               12
